Appeal by the defendant from a judgment of the Supreme Court, Kings County *592(Barasch, J.), rendered April 23, 1992, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims reversible error in evidentiary rulings of the trial court. We disagree. Although the trial court erred in excluding, as hearsay, testimony offered to circumstantially prove the defendant’s state of mind (see, Matter of Bergstein v Board of Educ., 34 NY2d 318; People v Martinez, 154 AD2d 401), we find that this error was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242; People v Valentin, 130 AD2d 529). Moreover, the testimony would have been cumulative since the jury heard other evidence with respect to the defendant’s state of mind (see, People v Martinez, supra). The trial court properly excluded the defendant’s testimony concerning the complainant’s acts subsequent to the instant crime (see, People v Pavao, 59 NY2d 282).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Copertino and Hart, JJ., concur.